                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MICHAEL L. OVERTON,                             Case No. 19-07283 EJD
                                  11
                                                            Petitioner,                  ORDER OF DISMISSAL
                                  12
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     B.P. COMMISSIONER,
                                                            Respondent.
                                  15

                                  16

                                  17
                                                On November 5, 2019, Petitioner, a California prisoner, filed a pro se petition for a
                                  18
                                       writ of habeas corpus pursuant to 28 U.S.C. § 2254 . (Docket No. 1.) On the same day,
                                  19
                                       the Clerk notified Petitioner that he needed to either pay the filing fee or file a complete
                                  20
                                       application for leave to proceed in forma pauperis within twenty-eight days from the date
                                  21
                                       of the notice to avoid dismissal. (Docket No. 2.) The deadline has passed, and Petitioner
                                  22
                                       has failed to respond. Accordingly, the action is DISMISSED without prejudice for
                                  23
                                       failure to pay the filing fee.
                                  24
                                                IT IS SO ORDERED.
                                  25
                                                12/11/2019
                                       Dated: _____________________                       ________________________
                                  26
                                                                                          EDWARD J. DAVILA
                                  27                                                      United States District Judge
                                       Order of Dismissal
                                  28   P:\PRO-SE\EJD\HC.19\07283.Overton_dism-ifp.docx
